Opinion issued November 21, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00073-CV
                            ———————————
                        RAYMOND BOOKER, Appellant
                                         V.
                         OSCAR GUERRERO, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1060392


                          MEMORANDUM OPINION
      Appellant, Raymond Booker, has failed to timely file his appellate brief. See

TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). Further, appellant has neither paid the

required filing fee nor established indigence for purposes of appellate costs. See id.

5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a),
101.041(1) (West 2015); Order, Fees Charged in the Supreme Court, in Civil Cases

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified by this Court’s

June 8, 2017 Order and Notice of Intent to Dismiss for Want of Prosecution that this

appeal was subject to dismissal for failure to pay the required fee, and by Clerk’s

July 25, 2017 notice that this appeal was subject to dismissal for failure to file the

appellant’s brief, appellant failed to timely respond. See id. 5, 38.8(a)(1), 42.3(b),

(c).

       Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief and for failure to pay all required fees. See TEX. R. APP. P. 5,

38.8(a)(1), 42.3(b), (c).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                          2